DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9  and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoun (US PGPub. 2009/0013804) in view of Ben-Yehuda et al. (US Pat. 6,358,188). Hanoun describes the invention substantially as claimed, including: 



    PNG
    media_image1.png
    874
    601
    media_image1.png
    Greyscale
a force sensor (105) programmed to output a force signal representing a force applied to a pulley (104) disposed on a cable (101) incorporated into exercise equipment having a stack of weights (112);
a position sensor (optical encoder 107) programmed to detect motion of the stack of weights and output a position signal representing the motion detected (para. 16: “Exemplary optical encoder 107 is in optical communication with load pulley 104 and senses rotation of load pulley 104 as belt 101 moves during lifting and lowering activity.”); and
At 406, the value of tension load 113 caused by the selected weight plates of weight stack 112 is calculated based on the output voltage of force sensor cell 105, based on the formula F=Av+B, numerical constants A and B having been predetermined and stored in memory 110.”) and a number of repetitions performed (Fig. 5, steps 510, 511, para. 23: “FIG. 5 is a flowchart further illustrating the exemplary method for sensing and measuring a tension load generated in the flexible member of the force sensing system that further incorporates measuring and storing the distance travelled and time elapsed. At 510, the rotation of load pulley 104 is sensed by optical encoder 107, which transfers the rotation information to processor 108 for calculating the corresponding linear distance travelled by belt 101. The time elapsed during the rotation of load pulley 104 may also be measured by processor 108, and communicated to memory 110. At 411, the distance travelled and the time elapsed are stored in memory 110.”).
	As noted above, Hanoun discloses a position sensor (optical encoder 107) that measures rotations of a pulley to determine a distance traversed by the weights during a weightlifting exercise. Hanoun does not show the position sensor is oriented toward the stack of weights and programmed to measure linear motion of the stack of weights and output a position signal representing the measured linear motion. 
	Ben-Yehuda is from the same field of endeavor and teaches that it is known in the exercise art to determine the motion of a stack of weights using a position sensor oriented toward a stack of weights and programmed to measure linear motion of the Additional reference is now made to FIGS. 14A-14D which are simplified semi-pictorial semi-block diagrams showing a typical series of output signals from a single vertical line of diodes of CCD 78 as weights 14 move within the field of view of detector 16 which houses CCD 78 (FIG. 13). An arrow 90 indicates the direction in which weights 14 move relative to detector 16. Low signal values 92 and 94 correspond to the reflections of the two weights 14 shown. FIG. 14A shows weights 14 in their initial position. As the weights 14 move past detector 16 in direction of arrow 90 low signal values 92 and 94 "move" correspondingly. The relative positions of the low signal values 92 and 94 may be compared to derive the distance traveled by weights 14 and their range of movement. The weight position change is typically translated to a time integration shift in the sensor's output signal, which is then measured and translated into an exact weight. By capturing output signals at different times through the use of a clock 96, the speed, acceleration, and deceleration of weights 14 may be derived using known techniques. Where the weight of each weight 14 is known, an exercise force may be calculated using known techniques as a function of the known resistance of weights 14 to force together with the movement-related exercise measurements of speed, acceleration, and deceleration such as is shown in FIG. 14D. The number of weights being moved, as expressed as the number of reflections counted, may be multiplied by a predetermined weight value for a single weight to calculate a total load. The position of the weight stack may also be determined by using a weight reflection, typically the lowest weight/first reflection or the highest weight/last reflection, as a reference point. The speed at which the weights are being moved may be calculated by subtracting the previous weight stack position from the current weight stack position to determine an absolute distance traveled, by subtracting the time of the previous weight stack position measurement from the time of the current weight stack position measurement to determine an absolute time of travel, and by dividing the distance traveled by the time of travel. Acceleration may be determined by comparing speed measurements.”. 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to substitute the position detecting system of Ben-Yahuda for that of Hanoun. Doing so provides the predictable result of determining the movement and position of weights in a stack for the purpose of tracking exercise. Hanoun measures the rotation of a pulley through which the weight cable traverses to identify the displacement of the weights, while Ben-Yahuda achieves the same result by means of diodes and a detector assembly. A person having ordinary skill in the art would have therefore found it obvious to substitute one art-recognized mechanism for the other to achieve the result of detecting the position and motion of a stack of weights. Therefore, it would have been prima facie obvious to modify Hanoun as taught by Ben-Yahuda to obtain the invention as claimed. 
Regarding claim 7, Hanoun shows further comprising a base (Fig. 1, 106) fixed to the frame of the exercise equipment and supporting at least one of the force sensor, the position sensor, and the processor.
Regarding claim 8, Hanoun shows further comprising a monitor disposed on the exercise equipment, wherein the processor is programmed to output exercise metrics based on at least one of the force signal and the position signal to the monitor (para. 24: The measurements, range of motion, and/or information gleaned from processing the measurements may be sent from memory 110 to a display or reporting system. Possible forms of display and reporting may include visual display, audio or other user output. For example, a numeric display viewable by the user may indicate the precise weight being lifted.”).
Regarding claim 9, Hanoun shows wherein the processor is programmed to output coaching metrics in real-time to the monitor (para. 24: “Lights of different colors (e.g. red, yellow and green) in a display viewable by the user may indicate the actual range of motion relative to a possible range of motion, and may indicate whether the load being lifted is at, below or above a prescribed weight”).
Regarding claim 21, Hanoun shows wherein the force sensor includes a load pin load cell disposed on a shaft of the pulley (para. 13: “Force sensor cell 105 is in contact with the fixed axis 116 of the load pulley 104 and is configured to sense a change in physical strain thereupon via strain sensor 115. Strain sensor 115 may  be a commercially available strain gauge arrangement comprising one or more strain gauges.” Examiner notes that a “load pin load cell” is a common commercially available strain gauge arrangement as disclosed by Hanoun).

Claims 4-5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoun (US PGPub. 2009/0013804) in view of Ben-Yehuda et al. (US Pat. 6,358,188) as applied to claims 1 above, and further in view of Zuber (US PGPub. 2013/0310221). 
Battery 262 comprises a self-contained source of electrical power. Battery 262 supplies electrical power to sensor 260, display 40 and controller 50.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include a battery to power the components of the sensor of Hanoun, such as the battery taught by Zuber. The components of Hanoun require power, so providing a battery as taught by Zuber provides the predictable result of allowing the exercise machine to be placed in a location distant from an electrical outlet to “facilitate use of system 220 in circumstances where connection to an electrical outlet is difficult or impossible” (Zuber para. 29). Therefore, it would have been prima facie obvious to modify Hanoun as taught by Zuber to obtain the invention as claimed. 
Regarding claim 5, Hanoun does not show but Zuber teaches a solar panel to charge the battery on a weight system (Zuber para 30: “Solar cells 264 comprise one or more devices to capture or harness solar power for use in powering sensor 260, display 40 and controller 50 and/or for use in charging battery 262. In one implementation, solar cells 264 comprise photovoltaic cells. In other implementations, solar cells 264 may comprise other forms of solar or light harnessing devices for generating electrical power or charge for use by system 220.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include a solar charging apparatus as taught by Zuber on the device of Hanoun. Doing so provides the predictable result of 
Regarding claim 22, Hanoun does not show but Zuber teaches wherein at least one of the force sensor, position sensor, and processor are programmed to operate in a low power mode (Zuber para. 13 and 25 “controller 50 and display 40 have a relatively small, reduced power demand”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include a low power processor as taught by Zuber on the device of Hanoun. Doing so provides the predictable result of allowing the processor to be powered by a battery so that it can be retrofit onto exercise machines not connected to power outlets, or can be used in environments where power is not readily available. Therefore, it would have been prima facie obvious to modify Hanoun as taught by Zuber to obtain the invention as claimed. 

Claims 2-3, 10, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoun (US PGPub. 2009/0013804) in view of Ben-Yehuda et al. (US Pat. 6,358,188) as applied to claims 1 and 8 above, and further in view of Eder (US PGPub. 2015/0335950). 
Regarding claim 2, Hanoun does not show but Eder teaches a wireless communication device programmed to wirelessly transmit at least one of the force signal, the position signal and the exercise data (Hanoun Fig. 1, communication interface 140 and para. 29 “The fitness tracking computing system 102 can be in communication with the exercise apparatus 104 over one or more networks 126, including both wireless and wireline communication networks”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the wireless communication device taught by Eder on the sensor system of Hanoun. Doing so provides the predictable results of allowing the measurements taken by the Hanoun system to be transmitted for analysis and recordkeeping. Therefore, it would have been prima facie obvious to modify Hanoun as taught by Eder to obtain the invention as claimed. 
Regarding claim 3, Eder teaches wherein a processor is programmed to command the wireless communication device to transmit the exercise data to a remote device (Eder Fig. 1, see communication interface 140, 126 and web server 112. Also see para. 30 “The various operations of the fitness tracking computing system 102 can include…receiving data from the exercise apparatus 104” and see rationale in claim 2 above for combining Eder and Hanoun).
Regarding claim 10, Hanoun does not show but Eder teaches a short range communication device in communication with the processor and programmed to output an identification signal representing a user of the exercise equipment (Eder para. 39). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include a short-range communication device such as taught by Eder on the device of Hanoun. Doing so provides the predictable result of authenticating a user so that their exercise data can 
Regarding  claim 23, Hanoun does not show but Eder teaches a short range communication device, wherein the monitor is programmed to display a user identification prompt and wherein the short range communication device is programmed to output an identification signal representing a user of the exercise equipment (see Eder para. 39 “In accordance with some embodiments, a user can interact with the user identification system 144 upon approaching the exercise apparatus 104. The user identification system 144 can facilitate identification of the user based on user-provided information. Examples of user-provided information comprises, without limitation, data from a key or dongle (such as an RFID tag), biometric data, a coded input, and so forth.”  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the short-range communication device such as taught by Eder on the device of Hanoun. Doing so provides the predictable result of authenticating a user so that their exercise data can be stored and displayed during their exercise session, even in a shared equipment setting such as a gym. Therefore, it would have been prima facie obvious to modify Hanoun as taught by Eder to obtain the invention as claimed. 
Regarding claim 24, Hanoun does not show but Eder teaches wherein the wireless communication device is programmed to wirelessly receive communications 
Regarding claim 25, Hanoun does not show but Eder teaches wherein the short range communication device is programmed to detect the user based on a proximity of the user to the short range communication device (Eder para. 60 “When the user is proximate to the exercise apparatus 904, the identifying key can be provided to the exercise apparatus 904. In the illustrated embodiment, the exercise apparatus 904 comprises a first sensor (such as a motion detecting circuit) that determines when a user is in an identification zone 914. When a user is in the identification zone 914, the exercise apparatus 904 can then initiate a routine that attempts to poll the identifying key 944.”). See rationale in claim 10 above for combining Hanoun and Eder. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoun (US PGPub. 2009/0013804) in view of Ben-Yehuda et al. (US Pat. 6,358,188) as applied to claim 1 above, and further in view of Carlson (US PGPub. 2012/0220428). 
Regarding claim 11, Hanoun doesn’t show but Carlson teaches an optical camera in communication with the processor and programmed to perform a facial recognition technique to identify a user of the exercise equipment (Carlson para. 67). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the optical user recognition as taught by Carlson on the device of Hanoun. Doing so provides the predictable result 
Regarding claim 12, Carlson teaches wherein the processor is programmed to calculate calories burned by a user of the exercise equipment based at least in part on the force signal and the position signal (Carlson para. 65: “Sensors 62 can be mounted such that they sense moving parts, move with moving parts such as the lead and the user interface 4 or can detect movement, orientation and can detect change in orientation of the moving parts such as the user interface 4…After an adequate amount of data is acquired by the sensors 62 and a database coupled to the wireless access point time lapsed data can be tracked to calculate a user’s work input and using an estimate or know physical characteristics of the user, calorie burn, fatigue, fatigue rate or other parameters.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the calorie calculation of Carlson on the device of Hanoun. It is well known in the art that calculating calories provides a useful metric to the user for dietary monitoring and/or weight loss tracking purposes. Therefore, calculating the calories burned during a workout as taught by Carlson provides only predictable results to the Hanoun system. Therefore, it would have been prima facie obvious to modify Hanoun as taught by Carlson to obtain the invention as claimed.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoun (US PGPub. 2009/0013804) in view of Ben-Yehuda et al. (US Pat. 6,358,188) as applied to claim 1 above, and further in view of Lacey (US PGPub. 2018/0243599). Hanoun does not show but Lacey teaches a base fixed to a movable part of the weight stack and supporting at least one of the force sensor, the position sensor, and the processor (Lacey para. 125). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to mount the pulley and sensors of Hanoun to a moveable portion of the weight stack, as taught by Lacey. Doing so involves a mere rearrangement of parts, and Lacey shows that such an arrangement on a weight stack machine is known in the art. Therefore, it would have been obvious to modify Hanoun as taught by Lacey to obtain the invention as claimed. 

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoun (US PGPub. 2009/0013804) in view of Ben-Yehuda et al. (US Pat. 6,358,188) and further in view of Eder (US PGPub. 2015/0335950). Hanoun describes the invention substantially as claimed, including: 
A weight machine sensor comprising: a force sensor (105) programmed to output a force signal representing a force applied to a pulley (104) disposed on a cable (101) incorporated into exercise equipment having a stack of weights (112); a position sensor (optical encoder 107) programmed to measure motion of the stack of weights and output a position signal representing the measured motion (para. 16: “Exemplary optical encoder 107 is in optical communication with load pulley 104 and senses rotation of load pulley 104 as belt 101 moves during lifting and lowering activity.”); a processor programmed to receive the force signal and the position signal and determine, from the force signal and the position signal, exercise data including an amount of exercise resistance (para. 22: “At 406, the value of tension load 113 caused by the selected weight plates of weight stack 112 is calculated based on the output voltage of force sensor cell 105, based on the formula F=Av+B, numerical constants A and B having been predetermined and stored in memory 110.”) and a number of repetitions performed (Fig. 5, steps 510, 511, para. 23: “FIG. 5 is a flowchart further illustrating the exemplary method for sensing and measuring a tension load generated in the flexible member of the force sensing system that further incorporates measuring and storing the distance travelled and time elapsed. At 510, the rotation of load pulley 104 is sensed by optical encoder 107, which transfers the rotation information to processor 108 for calculating the corresponding linear distance travelled by belt 101. The time elapsed during the rotation of load pulley 104 may also be measured by processor 108, and communicated to memory 110. At 411, the distance travelled and the time elapsed are stored in memory 110.”).
As noted above, Hanoun discloses a position sensor (optical encoder 107) that measures rotations of a pulley to determine a distance traversed by the weights during a weightlifting exercise. Hanoun does not show the position sensor is oriented toward the stack of weights and programmed to measure linear motion of the stack of weights and output a position signal representing the measured linear motion.

	Regarding the position sensor, Ben-Yehuda is from the same field of endeavor and teaches that it is known in the exercise art to determine the motion of a stack of weights using a position sensor oriented toward a stack of weights and programmed to measure linear motion of the stack of weights and output a position signal representing the measured linear motion (see Ben-Yehuda Fig. 14A-D and  “Additional reference is now made to FIGS. 14A-14D which are simplified semi-pictorial semi-block diagrams showing a typical series of output signals from a single vertical line of diodes of CCD 78 as weights 14 move within the field of view of detector 16 which houses CCD 78 (FIG. 13). An arrow 90 indicates the direction in which weights 14 move relative to detector 16. Low signal values 92 and 94 correspond to the reflections of the two weights 14 shown. FIG. 14A shows weights 14 in their initial position. As the weights 14 move past detector 16 in direction of arrow 90 low signal values 92 and 94 "move" correspondingly. The relative positions of the low signal values 92 and 94 may be compared to derive the distance traveled by weights 14 and their range of movement. The weight position change is typically translated to a time integration shift in the sensor's output signal, which is then measured and translated into an exact weight. By capturing output signals at different times through the use of a clock 96, the speed, acceleration, and deceleration of weights 14 may be derived using known techniques. Where the weight of each weight 14 is known, an exercise force may be calculated using known techniques as a function of the known resistance of weights 14 to force together with the movement-related exercise measurements of speed, acceleration, and deceleration such as is shown in FIG. 14D. The number of weights being moved, as expressed as the number of reflections counted, may be multiplied by a predetermined weight value for a single weight to calculate a total load. The position of the weight stack may also be determined by using a weight reflection, typically the lowest weight/first reflection or the highest weight/last reflection, as a reference point. The speed at which the weights are being moved may be calculated by subtracting the previous weight stack position from the current weight stack position to determine an absolute distance traveled, by subtracting the time of the previous weight stack position measurement from the time of the current weight stack position measurement to determine an absolute time of travel, and by dividing the distance traveled by the time of travel. Acceleration may be determined by comparing speed measurements.”. 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to substitute the position detecting system of Ben-Yahuda for that of Hanoun. Doing so provides the predictable result of determining the movement and position of weights in a stack for the purpose of tracking exercise. Hanoun measures the rotation of a pulley through which the weight cable traverses to identify the displacement of the weights, while Ben-Yahuda achieves the same result by means of diodes and a detector assembly. A person having ordinary skill in the art would have therefore found it obvious to substitute one art-recognized mechanism for the other to achieve the result of detecting the position and motion of a 
 Hanoun still does not show a wireless communication device programmed to wirelessly transmit at least one of the force signal, the position signal, and the exercise data to a remote server; and a short range communication device in communication with the processor and programmed to output an identification signal representing a user in close proximity to the exercise equipment.
	Eder, which is from the same field of endeavor, teaches a wireless communication device programmed to wirelessly transmit at least one of the force signal, the position signal, and the exercise data to a remote server (Eder Fig. 10B and para. 61) Eder also teaches wherein the short range communication device is programmed to detect the user based on a proximity of the user to the short range communication device (Eder para. 60 “When the user is proximate to the exercise apparatus 904, the identifying key can be provided to the exercise apparatus 904. In the illustrated embodiment, the exercise apparatus 904 comprises a first sensor (such as a motion detecting circuit) that determines when a user is in an identification zone 914. When a user is in the identification zone 914, the exercise apparatus 904 can then initiate a routine that attempts to poll the identifying key 944.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include a short-range communication device such as taught by Eder on the device of Hanoun. Doing so provides the predictable result of authenticating a user so that their exercise data can be stored and displayed during their exercise session, even in a shared equipment 
	Regarding claim 27, Hanoun shows wherein the force sensor includes a load pin load cell disposed on a shaft of the pulley (para. 13: “Force sensor cell 105 is in contact with the fixed axis 116 of the load pulley 104 and is configured to sense a change in physical strain thereupon via strain sensor 115. Strain sensor 115 may  be a commercially available strain gauge arrangement comprising one or more strain gauges.” Examiner notes that a “load pin load cell” is a common commercially available strain gauge arrangement as disclosed by Hanoun).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoun (US PGPub. 2009/0013804) in view of Ben-Yehuda et al. (US Pat. 6,358,188) and further in view of Eder (US PGPub. 2015/0335950). Hanoun describes the invention substantially as claimed, including: 
A weight machine sensor comprising: a force sensor (105) programmed to output a force signal representing a force applied to a pulley (104) disposed on a cable (101) incorporated into exercise equipment; a position sensor (optical encoder 107) programmed to measure motion and output a position signal representing the measured motion (para. 16: “Exemplary optical encoder 107 is in optical communication with load pulley 104 and senses rotation of load pulley 104 as belt 101 moves during lifting and lowering activity.”); a processor programmed to receive the force signal and the position signal and determine, from the force signal and the position signal, exercise data including an amount of exercise resistance (para. 22: “At 406, the value of tension load 113 caused by the selected weight plates of weight stack 112 is calculated based on the output voltage of force sensor cell 105, based on the formula F=Av+B, numerical constants A and B having been predetermined and stored in memory 110.”) and a number of repetitions performed (Fig. 5, steps 510, 511, para. 23: “FIG. 5 is a flowchart further illustrating the exemplary method for sensing and measuring a tension load generated in the flexible member of the force sensing system that further incorporates measuring and storing the distance travelled and time elapsed. At 510, the rotation of load pulley 104 is sensed by optical encoder 107, which transfers the rotation information to processor 108 for calculating the corresponding linear distance travelled by belt 101. The time elapsed during the rotation of load pulley 104 may also be measured by processor 108, and communicated to memory 110. At 411, the distance travelled and the time elapsed are stored in memory 110.”); a base (106) fixed to the frame of the exercise equipment and supporting at least one of the force sensor, the position sensor, and the processor (Fig. 1).
As noted above, Hanoun discloses a position sensor (optical encoder 107) that measures rotations of a pulley to determine a distance traversed by the weights during a weightlifting exercise. Hanoun does not show the position sensor is oriented toward the stack of weights and programmed to measure linear motion of the stack of weights and output a position signal representing the measured linear motion.
Hanoun also does not show a wireless communication device programmed to wirelessly transmit at least one of the force signal, the position signal, and the exercise data to a remote server; and a short range communication device in communication 
	Regarding the position sensor, Ben-Yehuda is from the same field of endeavor and teaches that it is known in the exercise art to determine the motion of a stack of weights using a position sensor oriented toward a stack of weights and programmed to measure linear motion of the stack of weights and output a position signal representing the measured linear motion (see Ben-Yehuda Fig. 14A-D and  “Additional reference is now made to FIGS. 14A-14D which are simplified semi-pictorial semi-block diagrams showing a typical series of output signals from a single vertical line of diodes of CCD 78 as weights 14 move within the field of view of detector 16 which houses CCD 78 (FIG. 13). An arrow 90 indicates the direction in which weights 14 move relative to detector 16. Low signal values 92 and 94 correspond to the reflections of the two weights 14 shown. FIG. 14A shows weights 14 in their initial position. As the weights 14 move past detector 16 in direction of arrow 90 low signal values 92 and 94 "move" correspondingly. The relative positions of the low signal values 92 and 94 may be compared to derive the distance traveled by weights 14 and their range of movement. The weight position change is typically translated to a time integration shift in the sensor's output signal, which is then measured and translated into an exact weight. By capturing output signals at different times through the use of a clock 96, the speed, acceleration, and deceleration of weights 14 may be derived using known techniques. Where the weight of each weight 14 is known, an exercise force may be calculated using known techniques as a function of the known resistance of weights 14 to force together with the movement-related exercise measurements of speed, acceleration, and deceleration such as is shown in FIG. 14D. The number of weights being moved, as expressed as the number of reflections counted, may be multiplied by a predetermined weight value for a single weight to calculate a total load. The position of the weight stack may also be determined by using a weight reflection, typically the lowest weight/first reflection or the highest weight/last reflection, as a reference point. The speed at which the weights are being moved may be calculated by subtracting the previous weight stack position from the current weight stack position to determine an absolute distance traveled, by subtracting the time of the previous weight stack position measurement from the time of the current weight stack position measurement to determine an absolute time of travel, and by dividing the distance traveled by the time of travel. Acceleration may be determined by comparing speed measurements.”. 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to substitute the position detecting system of Ben-Yahuda for that of Hanoun. Doing so provides the predictable result of determining the movement and position of weights in a stack for the purpose of tracking exercise. Hanoun measures the rotation of a pulley through which the weight cable traverses to identify the displacement of the weights, while Ben-Yahuda achieves the same result by means of diodes and a detector assembly. A person having ordinary skill in the art would have therefore found it obvious to substitute one art-recognized mechanism for the other to achieve the result of detecting the position and motion of a stack of weights. Therefore, it would have been prima facie obvious to modify Hanoun as taught by Ben-Yahuda to obtain the invention as claimed. 

	Eder, which is from the same field of endeavor, teaches a wireless communication device programmed to wirelessly transmit at least one of the force signal, the position signal, and the exercise data to a remote server (Eder Fig. 10B and para. 61) Eder also teaches wherein the short range communication device is programmed to detect the user based on a proximity of the user to the short range communication device (Eder para. 60 “When the user is proximate to the exercise apparatus 904, the identifying key can be provided to the exercise apparatus 904. In the illustrated embodiment, the exercise apparatus 904 comprises a first sensor (such as a motion detecting circuit) that determines when a user is in an identification zone 914. When a user is in the identification zone 914, the exercise apparatus 904 can then initiate a routine that attempts to poll the identifying key 944.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include a short-range communication device such as taught by Eder on the device of Hanoun. Doing so provides the predictable result of authenticating a user so that their exercise data can be stored and displayed during their exercise session, even in a shared equipment setting such as a gym. Therefore, it would have been prima facie obvious to modify Hanoun as taught by Eder to obtain the invention as claimed. 



Response to Arguments
Applicant’s arguments with respect to claim(s) filed 10/22/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784